         Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


VANESSA S.,1                                      6:19-cv-01472-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

             Defendant.

KATHERINE EITENMILLER
MARK A. MANNING
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 2 of 27




MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH L. MARTIN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3705

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Vanessa S. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.       This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on May 12, 2016,

alleging a disability onset date of March 13, 2016.                 Tr. 191-94.1

The application was denied initially and on reconsideration.                   An

Administrative Law Judge (ALJ) held a hearing on August 9, 2018.

Tr. 70-88.      Plaintiff was represented at the hearing.             Plaintiff


     1
       Citations to the official transcript of record filed by
the Commissioner on March 6, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 3 of 27




and a vocational expert (VE) testified.

     The ALJ issued a decision on October 19, 2018, in which she

found Plaintiff was not disabled, and, therefore, Plaintiff is

not entitled to benefits.     Tr. 48-63.     Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on July 31, 2019, when the Appeals Council denied

Plaintiff's request for review.      Tr. 1-7.     See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on August 6, 1979, and was 39 years old

at the time of the hearing.     Tr. 191.     Plaintiff has a high-

school education.   Tr. 74.    Plaintiff has past relevant work

experience as a collector and a telephone-sales associate.

Tr. 57.

     Plaintiff alleges disability due to bipolar disorder, post-

traumatic stress disorder (PTSD), attention-deficit disorder

(ADD), depression, agoraphobia, degenerative disc disease, “liver

damage,” sleep apnea, and “hypothyroidism.”          Tr. 91.

     Except when noted Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 53-56.




3 - OPINION AND ORDER
      Case 6:19-cv-01472-BR   Document 16    Filed 09/23/20   Page 4 of 27




                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 5 of 27




     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.             Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).             Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.      Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).      See also Keyser v.

5 - OPINION AND ORDER
     Case 6:19-cv-01472-BR    Document 16   Filed 09/23/20   Page 6 of 27




Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).               The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.              20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                 “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."       SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.       Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 7 of 27




F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity after her March 13, 2016, alleged

onset date.   Tr. 50.

     At Step Two the ALJ found Plaintiff has the severe

impairments of obesity, depressive disorder, borderline


7 - OPINION AND ORDER
      Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 8 of 27




personality disorder, mild obstructive sleep apnea, lumbago,

chronic pain, and “as of April 2018 . . . bilateral carpal tunnel

syndrome with greater severity to the right than the left and

left sided DeQuervain's tenosynovitis.”         Tr. 50.      The ALJ found

Plaintiff’s impairments of “hypertension, hypothyroidism, anemia,

Vitamin D deficiency, fibroids, menorrhagia, chronic sinusitis,

tonsillar and adenoid hypertrophy, tonsil asymmetry, cystic acne

vulgaris, and bradycardia” are not severe and her “possible

bipolar disorder, agoraphobia, and lumbar dysfunction leading to

a degenerative condition” are “not medically determinable

impairments.”   Tr. 51.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 51.   The ALJ found Plaintiff has the RFC to perform light

work with the following limitations:

           [Plaintiff] can lift and carry 20 pounds
           occasionally and 10 pounds frequently. She
           can stand and/or walk for approximately 6 hours
           and sit for approximately 6 hours, in an
           8-hour workday, with normal breaks. She cannot
           climb ladders, ropes and scaffold[s] and
           can frequently perform bilateral handling and
           fingering. [Plaintiff] can understand,
           remember and carry out uninvolved and routine
           instructions that require only occasional
           predictable variations from standard procedures
           (consistent with reasoning level 2), and
           requires a "low stress job" defined as one with
           only occasional changes in work setting and
           work duties and no conveyor belt pace work. She
           requires isolated work, defined as having

8 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 9 of 27




            no public contact, occasional direct coworker
            interaction with no group tasks (but there is
            no limit on incidental coworker contact), and
            occasional supervisor contact. [Plaintiff]
            cannot have any exposure to moving mechanical
            parts or high, unprotected place hazards
            as rated by the DOT. She cannot operate motor
            vehicles.

Tr. 20.

     At Step Four the ALJ found Plaintiff cannot perform her past

relevant work.   Tr. 57.

     At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.        Tr. 58.    Accordingly, the

ALJ concluded Plaintiff is not disabled.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony and (2) partially rejected the

opinions of Raymond Nolan, M.D., Ph.D., examining physician;

Claudia Lake, Psy.D., examining psychologist; and Susan South,

Psy.D., reviewing psychologist.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     As noted, Plaintiff contends the ALJ erred when she

partially rejected Plaintiff’s testimony.

     The ALJ engages in a two-step analysis to determine whether

a claimant's testimony regarding subjective pain or symptoms is

credible.


9 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20    Page 10 of 27




     “First, the ALJ must determine whether the claimant has

presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other

symptoms alleged.’”     Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014)(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007)).   The claimant need not show her “impairment

could reasonably be expected to cause the severity of the symptom

she has alleged; she need only show that it could reasonably have

caused some degree of the symptom.”        Garrison, 759 F.3d at 1014

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

A claimant is not required to produce “objective medical evidence

of the pain or fatigue itself, or the severity thereof.”

Garrison, 759 F.3d at 1014.

     If the claimant satisfies the first step of this analysis

and there is not any affirmative evidence of malingering, “the

ALJ can reject the claimant's testimony about the severity of her

symptoms only by offering specific, clear and convincing reasons

for doing so.”   Garrison, 759 F.3d at 1014-15.             See also Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)(same).

General assertions that the claimant's testimony is not credible

are insufficient.     Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).   The ALJ must identify “what testimony is not credible and

what evidence undermines the claimant's complaints.”              Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).


10 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 11 of 27




     Plaintiff testified at the hearing that she stopped working

due to depression and that “there were weeks where [she] wouldn't

get out of bed, and [her] husband and [her] son would be left to

take care of the house, and food, and [her] . . . too.”              Tr. 75.

Plaintiff stated she still has “episodes [when she has]

difficulty getting out of bed” five or six times a month for

anywhere between two and seven days.        Tr. 77-78.      The ALJ noted

“seven days times five is 35.      So . . . there's basically no days

during the month when you get out of bed?”          Tr. 78.     Plaintiff

explained:

             [I]t depends on the week; where I'm at mentally;
             what's going on in my family. It's . . . kind of
             a hit or miss. It makes it hard to do anything.
             It's been difficult to keep some of my
             psychological visits. There were a couple that I
             had to miss a few months ago, but it's just hard.

Tr. 78.   Plaintiff testified she does not participate in her

child’s school activities nor has she attended any of his band

performances due to “stress, depression, [and] . . . a lot of

anxiety because of all the people.”        Tr. 78.     Plaintiff stated

she spends her days on the couch or in bed “just thinking,

do[ing] a lot of crying.”      Tr. 79.     Plaintiff does not do

household chores and does not engage in social activities.

Plaintiff uses Facebook and communicates with her family through

Facebook.    She stopped going to church because “a lot of Sundays

[she] do[es not] even get out of bed until . . . 1:00, and that’s

when church is over.”    Tr. 79-80.

11 - OPINION AND ORDER
        Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 12 of 27




        Plaintiff noted when she moved to Oregon in mid-2016 there

was a period that she did not get mental-health treatment because

“[i]t took a few months to get the OHP cards, and then . . . they

wanted [her] to make an appointment with a doctor, which was a

month out to get the appointment, and then they had to make the

referral from there for [her] to see the psychologist.”                 Tr. 76.

Plaintiff testified she is now “actively going to psychiatric

treatment” every one or two weeks.            Tr. 77.

        Plaintiff stated she suffers from carpal-tunnel syndrome

(CTS) and that physical therapy did not alleviate all of her

pain.    Plaintiff still has trouble cutting potatoes and “things

that are heavy, thick, [or] dense.”           Tr. 80.     Cutting “[t]omatoes

[is] kind of okay, but holding my hand in the same position for

more than two minutes causes my hand to go numb.”                Tr. 80.

Plaintiff testified she received injections in her left thumb and

right wrist, which alleviated her pain for a week, but after that

she “was . . . back to the same old kind of popping and numb

feeling.”     Tr. 81.

        Plaintiff stated she also has back pain.           She has requested

a referral to physical therapy, but she has not received one yet.

She does “yoga stretches through out the day” or bends over and

touches her toes to relieve the pain, but she cannot sit through

an entire church service.

        Plaintiff testified she had been walking three times a week


12 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 13 of 27




with “one of her church friends,” but she stopped doing so in

October 2017 because “they've kind of been judgmental against me

. . . because there have been days that I've not gone walking,

and they think I'm just maybe being a flake, or don't like them,

and I'm not saying anything, but it's caused an issue and I just

have not bothered to fix that miscommunication.”            Tr. 83.     The

ALJ noted Plaintiff told a nurse practitioner in March 2018 that

she had increased her walking.      Plaintiff explained she “wanted

to increase [her] walking, but [she] had not.           That was the plan.

They had also sent [her] over to a gym to get a gym membership,

and [she] went in for the first appointment and they gave [her]

the membership, but [she] never went to the gym and never went

back for the weigh ins to continue to get the free pass.”

Tr. 84.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause some of the

alleged symptoms,” but Plaintiff’s testimony “concerning the

intensity, persistence and limiting effects of [her] symptoms

[is] not fully consistent with the medical evidence and other

evidence in the record.”     Tr. 53.

     Specifically, with respect to mental-health issues the ALJ

noted although Plaintiff “has a history of psychological

treatment beginning before the alleged onset [that] includes

instances of reportedly increased anxiety and depression with


13 - OPINION AND ORDER
        Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 14 of 27




suicidal ideation. . . , there is little record of symptoms or

treatment from the [March 13, 2016,] alleged onset date through

the end of 2016.”       Tr. 53.    The ALJ noted Claudia Lake, Psy.D.,

conducted a psychological evaluation of Plaintiff on December 1,

2016.    Dr. Lake noted she “did not see any symptoms of bipolar

disorder.”     Tr. 359.    In addition, Dr. Lake stated many of the

symptoms of Plaintiff’s depression “may be as a result of a long

history of developing maladaptive behaviors to deal with her

stressors.     It is more than likely at times her suicidal and

extreme emotional upheaval is secondary to her maladaptive

characterological issues than a significant mental illness.

However, posttraumatic stress disorder should not be ruled out.”

Tr. 359.     Dr. Lake concluded Plaintiff would not have difficulty

performing “simple and repetitive” or “detailed and complex”

tasks, accepting instructions from supervisors, interacting with

coworkers and the public, or “performing work activities on a

consistent basis without special or additional instruction.”

Tr. 359-60.     Dr. Lake noted Plaintiff reported having

agoraphobia, but Dr. Lake “did not witness any significant

symptoms of agoraphobia which would have made it difficult for

her to even attend to the interview.”           Tr. 360.       Dr. Lake,

however, concluded Plaintiff “would probably [be unable] to

maintain a regular attendance in a workplace due to her

significant anxiety about driving.”           Tr. 360.     Dr. Lake stated it


14 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20    Page 15 of 27




was “very possible” that Plaintiff’s tendency “to want to

withdraw[]” when she has “increased stress and concern” could

“disrupt her dealing with usual work.”         Tr. 360.      Plaintiff did

not begin mental-health counseling until November 2017, at which

point she reported “stress from family issues as the main cause

of anxiety and depression.”      Tr. 563.    On December 4, 2017,

Plaintiff reported she was “able to enjoy herself more, getting

out with a friend once or twice a week, walking for exercise, and

getting her new apartment fixed up.”        Tr. 559.        On December 28,

2017, Plaintiff reported improvement “in terms of being able to

go places without anxiety, but family issues are causing her more

stress.”   Tr. 554.   On January 26, 2018, Plaintiff’s mental-

health counselor, Louise Cackowski, reported Plaintiff’s “affect

is bright and she is able to laugh quite a bit during this

session.   She reports that she is still doing her Yoga Monkey

app, taking walks, and beginning to recognize that she doesn’t

have to take care of everyone.”      Tr. 546.      In February 2018

Cackowski reported Plaintiff stated her anxiety was worse because

she was “worrying quite a bit about family issues.”              Tr. 542.

Plaintiff “agree[d] that she needs ‘girl time’ and . . . share[d]

. . . she has been able to do this by spending time with a new

friend.”   Tr. 542.   After February 2018 Plaintiff cancelled

several therapy appointments with Cackowski due to

“transportation and other issues going on” and did not see


15 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 16 of 27




Cackowski again until May 2018.      Tr. 538.      On April 4, 2018,

however, Plaintiff reported to Whitney Lynn, F.N.P., treating

nurse practitioner, that she “feels [she] is doing much better

than she was without the Lexapro.”         Tr. 504.    Plaintiff also

stated she was “doing well” with her insomnia and anxiety on

medication.   Tr. 504.   On May 7, 2018, Plaintiff reported to

Cackowski that she had received a diagnosis of Polycyctic Ovarian

Syndrome, which “explain[ed] her difficulty losing weight, so she

has reduced her exercise regimen a bit, doing only yoga now.”

Tr. 538.   Plaintiff reported stress arising from “her father’s

substance abuse and her brother’s plans to move out.”              Tr. 538.

On May 31, 2018, Plaintiff reported:        “[A]lthough her anxiety and

depression levels are still high, she feels some improvement over

the last year” in her ability “to go places with less anxiety.”

Tr. 533.   Cackowski discussed with Plaintiff “issues related to

family and social contacts and noted a trend of people with lots

of ‘drama’ in her life.”     Tr. 533.      Plaintiff’s last mental-

health session included in the record occurred on June 14, 2018,

at which point Plaintiff worked with Cackowski on “how to set

clear boundaries with family members . . . and [to] learn to be

assertive.”   Tr. 528.   In addition, the ALJ noted the record

throughout late 2017 and 2018 reflects Plaintiff’s medical-

treatment providers consistently noted Plaintiff was oriented and

alert; had normal mood and affect; and had normal judgment,


16 - OPINION AND ORDER
        Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 17 of 27




insight, memory, behavior, and thought content.                Tr. 446, 450,

453, 455, 458, 462, 467, 470, 475, 478, 496, 501, 506, 512, 522.

        As to Plaintiff’s physical issues, the ALJ noted “[t]he

medical record . . . is not very abundant and it is also not very

consistent. . . .       There are gaps between treatments and when

additional treatment is scheduled, there is often significant

length between scheduled visits, which does not suggest drastic

limitations are appropriate.”         Tr. 56.     The ALJ also noted

Plaintiff’s treatment has been “largely conservative as well as

effective.”     Tr. 56.    For example, before her diagnosis of CTS

Plaintiff “asserted the primary physical restriction was her back

pain.    However, [Plaintiff] appears to take only over-the-counter

medications to reduce the pain, and these are only taken

sporadically, as needed.”         Tr. 56.     On January 16, 2017,

Plaintiff also reported to Valerie Lodge, F.N.P., treating nurse

practitioner, that she had “mild to moderate” stiffness in her

back “for which she at times takes Aleve.”             Tr. 375.     On

April 13, 2018, Plaintiff reported to F.N.P. Lynn that she “does

stretching and yoga . . . [,] does not usually take Advil or

ibuprofen, [and] she has been using tumeric [sic] supplements.”

Tr. 499.     In addition, the ALJ stated Plaintiff’s “reports of

pain are also not very severe on the subjective scale.                 Even when

the pain was arguably at its worst and requiring chiropractic

care, claimant evaluated it only at the moderate pain scale


17 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 18 of 27




range.”   Tr. 57.   Moreover, Plaintiff’s “brief chiropractic care

[was] effective and there does not appear to be an easily defined

underlying diagnosed etiology for the complaints.”             Tr. 57.      The

ALJ further noted Plaintiff’s physical therapy records “directly

contradict [Plaintiff’s] assertions” regarding her limitations.

Specifically, Plaintiff’s “physical examinations routinely

indicate no difficulties with standing or walking.”             Tr. 57.     In

addition, a May 2019 x-ray of Plaintiff’s lumbar spine reflected

only “mild multilevel degenerative endplate changes” and

“multilevel mild spondylosis.”      Tr. 14.

     The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony about the

intensity, persistence, and limiting effects of her symptoms

because the ALJ provided clear and convincing reasons supported

by substantial evidence in the record for doing so.

II. The ALJ did not err when she partially rejected the opinions
     of Drs. Nolan, Lake, and South.

     Plaintiff asserts the ALJ erred when she partially rejected

the opinions of Drs. Nolan, Lake, and South.

     An ALJ may reject an examining physician's opinion when it

is inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."      Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of an examining

18 - OPINION AND ORDER
       Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 19 of 27




physician is uncontroverted, however, the ALJ must give “clear

and convincing reasons” for rejecting it.            Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       A nonexamining physician is one who neither examines nor

treats the claimant.      Lester, 81 F.3d at 830.         "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."             Id. at 831.         When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.      See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).             A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.            Id. at 600.

       A.     Dr. Nolan

              Plaintiff asserts the ALJ erred when she partially

rejected the opinion of Dr. Nolan, examining physician.

              On November 19, 2016, Dr. Nolan conducted a

consultative physical examination of Plaintiff.               Tr. 353.

Dr. Nolan noted Plaintiff was able to go from sitting to standing

without difficulty, to walk on her toes, and to walk on her

heels.      Plaintiff had a normal tandem gait, normal Romberg test,


19 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 20 of 27




and her “squat rise maneuver” was “adequate.”           Tr. 353.

Plaintiff had “normal and symmetric” grip strength, normal lower-

extremity strength, normal reflexes, and did not have any muscle

atrophy.    Plaintiff had a restricted “voluntary lumbar range of

motion” and a positive Tinels on her left wrist.            Dr. Nolan

assessed Plaintiff with chronic lower-back pain, a “restricted

cervical range of motion,” and obstructive sleep apnea.              Tr. 354.

Dr. Nolan noted a “[q]uestionable diagnosis of carpal tunnel

syndrome.   The fact that it is bilateral may correlate this with

her prediabetic diagnosis.”      Tr. 354.    Dr. Nolan assessed

Plaintiff with the following functional capabilities and

limitations:

                 [B]ending, twisting and turning of the neck and
                 trunk should be limited to occasional basis.
                 Lifting and carrying should be limited to 10
                 pounds on a frequent basis and up to 40 pounds on
                 occasion. At this point no restrictions on lower
                 extremity function. Pushing and pulling activity
                 involving upper extremities could be limited to
                 occasional basis and [sic] deference to the fact
                 that she has the restricted cervical range of
                 motion. If the diagnosis of carpal tunnel
                 syndrome were to achieve validation then at some
                 point she would require restriction of repetitive
                 hand wrist activity to occasional basis.
                 Inadequate evidence to justify that restriction
                 now. Communication skills are quite reasonable.

Tr. 354.

            The ALJ gave Dr. Nolan’s opinion partial weight “to the

extent that is [sic] affirms the need for restriction to a range

of light exertion with no more than frequent manipulative


20 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 21 of 27




ability.”   Tr. 55.   The ALJ, however, gave “less weight” to

Dr. Nolan’s opinion that Plaintiff could lift 40 pounds

occasionally and limited Plaintiff instead to lifting no more

than 20 pounds occasionally.

            Plaintiff also asserts she was diagnosed with CTS in

April 2018, and, therefore, the ALJ erred when she “failed to

acknowledge and consider[] [Dr. Nolan’s statement] that

[Plaintiff] was limited to occasional hand and wrist activity.”

Pl.’s Brief at 8.     Dr. Nolan’s statement, however, regarding

Plaintiff’s potential limitations if a “diagnosis of carpal

tunnel syndrome were to achieve validation . . . at some point”

was hypothetical and was not based on evidence in the record at

the time he offered his opinion.      Plaintiff, in fact, was not

diagnosed with CTS until 17 months after Dr. Nolan issued his

opinion.    Moreover, as the ALJ noted, the record reflects

Plaintiff underwent successful treatment for CTS.             Specifically,

Plaintiff engaged in physical therapy in May and June 2018 for

her CTS and was discharged from physical therapy on June 20,

2018, after she had met all of her goals; i.e., decreased pain

and improved range of motion, strength, and “function of [both]

wrists and hands.”    Tr. 574.    Plaintiff also had improved in her

ability to make the bed, to cook, and to perform household tasks.

Tr. 574.

            On this record the Court concludes the ALJ did not err


21 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 22 of 27




when she did not limit Plaintiff to occasional hand-and-wrist

activity based on Dr. Nolan’s hypothetical statement in his

November 2016 opinion regarding a diagnosis of CTS because the

ALJ provided clear and convincing reasons for doing so based on

substantial evidence in the record.

     B.   Dr. Lake

          Plaintiff contends the ALJ erred when she partially

rejected the opinion of Dr. Lake, examining psychologist.

          On December 1, 2016, Dr. Lake conducted a mental-

consultative examination of Plaintiff.         As noted, Dr. Lake stated

she “did not see any symptoms of bipolar disorder.”             Tr. 359.    In

fact, Dr. Lake stated many of the symptoms of Plaintiff’s

depression “may be as a result of a long history of developing

maladaptive behaviors to deal with her stressors.             It is more

than likely at times her suicidal and extreme emotional upheaval

is secondary to her maladaptive characterological issues than a

significant mental illness.      However, posttraumatic stress

disorder should not be ruled out.”         Tr. 359.    Dr. Lake concluded

Plaintiff would not have difficulty performing “simple and

repetitive” or “detailed and complex” tasks, accepting

instructions from supervisors, interacting with coworkers and the

public, or “performing work activities on a consistent basis

without special or additional instruction.”           Tr. 359-60.

Dr. Lake noted Plaintiff reported having agoraphobia, but


22 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 23 of 27




Dr. Lake “did not witness any significant symptoms of agoraphobia

which would have made it difficult for her to even attend to the

interview.”   Tr. 360.   Dr. Lake, however, also noted Plaintiff

“would probably [be unable] to maintain a regular attendance in a

workplace due to her significant anxiety about driving.”

Tr. 360.   Dr. Lake stated it was “very possible” that Plaintiff’s

tendency “to want to withdraw[]” when she has “increased stress

and concern” could “disrupt her dealing with usual work.”

Tr. 360.

           The ALJ noted Dr. Lake’s “examination, in general,

supports that there exists mental impairments with symptoms that

can limit social interaction and preclude anything other than

simple and unskilled tasks.”      Tr. 54.    The ALJ, however, gave

Dr. Lake’s opinion “little weight [to the extent that] it is

intended to suggest psychological symptoms cause any greater

degree of restriction.”      Tr. 54.   The ALJ noted Dr. Lake’s

opinion was somewhat contradictory:        Dr. Lake stated Plaintiff

would not have difficulty performing “simple and repetitive” or

“detailed and complex” tasks, accepting instructions from

supervisors, interacting with coworkers and the public, or

“performing work activities on a consistent basis without special

or additional instruction” and yet Dr. Lake concluded Plaintiff

would have “difficulty completing a normal workday/workweek

without interruptions from a psychiatric condition . . . [due to]


23 - OPINION AND ORDER
        Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 24 of 27




some difficulty with increased anxiety, [and] her

characterological issues may very well disrupt her ability to

maintain appropriate and normal work.”            Tr. 360.     The ALJ also

noted Dr. Lake relied heavily on Plaintiff’s self-reports, which

were contradicted by Dr. Lake’s “normal finding” on Plaintiff’s

mental-status examination.         Finally, the ALJ accommodated

Plaintiff’s limitations by limiting her to simple and skilled

tasks, a “low stress job,” and “isolated work.”                Tr. 52.

             On this record the Court concludes the ALJ did not err

when she partially rejected Dr. Lake’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.

        C.   Dr. South

             Plaintiff contends the ALJ erred when she partially

rejected the opinion of Dr. South, reviewing psychologist.

             On February 1, 2017, Dr. South conducted a review of

the record and concluded Plaintiff had mild limitations in her

ability to adapt or to manage herself and to understand, to

remember, and to apply information.           Dr. South also concluded

Plaintiff had moderate limitations in her ability to interact

with others and to concentrate, to persist, and/or to maintain

pace.    Specifically, Dr. South found Plaintiff was “not

significantly limited” in her ability “to remember locations and

work-like procedures”; to understand, to remember, and to carry


24 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 25 of 27




out “very short and simple instructions”; to maintain attention

and concentration “for extended periods”; to “sustain an ordinary

routine without special supervision”; to “work in coordination

with or in proximity to others without being distracted by them”;

to “make simple work-related decisions”; to “complete a normal

workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods”; to “ask simple

questions or request assistance”; to “accept instructions and

respond appropriately to criticism from supervisors”; to “get

along with coworkers or peers with out distracting them or

exhibiting behavioral extremes”; or to “maintain socially

appropriate behavior and to adhere to basic standards of neatness

and cleanliness.”    Tr. 118-19.    Dr. South found Plaintiff was

moderately limited in her ability to understand and to remember

detailed instructions; to carry out detailed instructions; to

“perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances”; and to

“interact appropriately with the general public.”             Tr. 118-19.

          Plaintiff contends the ALJ erred when she failed to

consider Dr. South’s assessment of Plaintiff’s moderate

limitations in her ability to understand and to remember detailed

instructions; to carry out detailed instructions; to “perform

activities within a schedule, maintain regular attendance, and be


25 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 26 of 27




punctual within customary tolerances”; and to “interact

appropriately with the general public.”         In her assessment of

Plaintiff’s RFC, however, the ALJ limited Plaintiff to

“uninvolved and routine instructions that require only occasional

predictable variations from standard procedures (consistent with

reasoning level 2)”; a “‘low stress job’ defined as one with only

occasional changes in work setting and work duties and no

conveyor belt pace work”; and isolated work “defined as having no

public contact, occasional direct coworker interaction with no

group tasks (but there is no limit on incidental coworker

contact), and occasional supervisor contact.”           The ALJ,

therefore, addressed and fully accounted for Plaintiff’s moderate

limitations identified by Dr. South.

          On this record the Court concludes the ALJ did not fail

to consider Dr. South’s assessment of Plaintiff’s moderate

limitations in the ALJ’s assessment of Plaintiff’s RFC nor in her

conclusion that Plaintiff is not disabled.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four




26 - OPINION AND ORDER
     Case 6:19-cv-01472-BR   Document 16   Filed 09/23/20   Page 27 of 27




of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 23rd day of September, 2020.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




27 - OPINION AND ORDER
